Case 1:18-cv-00664-RGA Document 167 Filed 08/05/21 Page 1 of 1 PageID #: 4607
                                                             Daniel M. Silver          McCarter & English, LLP
                                                             Partner                   Renaissance Centre
                                                             T. 302-984-6331           405 N. King Street, 8th Floor
                                                             F. 302-691-1260           Wilmington, DE 19801-3717
                                                             dsilver@mccarter.com      www.mccarter.com




August 5, 2021

VIA CM/ECF & HAND DELIVERY

The Honorable Richard G. Andrews
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801

Re: AstraZeneca AB v. Zydus Pharm. (USA) Inc., C.A. No. 18-0664-RGA, (D. Del.)

Dear Judge Andrews,

In accordance with the Stipulation and Order Concerning Post-Trial Briefing entered by the Court
on June 16, 2021 (D.I. 147), enclosed please find two USB drives that contain electronic versions
of the following, with hyperlinks to exhibits, transcripts, cases and statutes cited therein:

       Plaintiff’s Responsive Post-Trial Brief (D.I. 158); and

       Plaintiff’s Proposed Post-Trial Findings of Fact (D.I. 159).

Counsel are available at the Court’s convenience in connection with this matter.

Respectfully submitted,

/s/ Daniel M. Silver

Daniel M. Silver (#4758)

cc: All Counsel of Record (via Electronic Mail)




ME1 37167746v.1
